                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


VALERIE RINGWELL,
                                            Case No. 18-cv-875-pp
                  Plaintiff,

      v.

SARTORI COMPANY,

                  Defendant.


    ORDER APPROVING STIPULATION FOR DISMISSAL (DKT. NO. 12)
                    AND DISMISSING CASE


      On June 4, 2019, the parties filed a Stipulation for Dismissal. Dkt. No.

12. The court APPROVES the stipulation and ORDERS that the plaintiff’s

claims against the defendant and this case are DISMISSED with prejudice.

Each party shall bear its own attorney fees, costs, and expenses.

      Dated in Milwaukee, Wisconsin this 6th day of June, 2019.

                                     BY THE COURT:


                                     _________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge
